DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 9, 10 of U.S. Patent No. US 11191865. Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claims 1 and 4 recite “a porous structure” while the patented claims recite a “fibrous structure is at least one of a nonwoven fabric, a woven fabric, and a knitted fabric” (claims 2, 9). The terms “porous structure” and the patented fibrous structures overlap because the described fibrous structures have porosity under the broadest reasonable interpretation of “porous”. The patented independent claims encompass “water-soluble chitosan” and patented dependent claim 6 cites water-soluble chitosan. 
Instant claim 4 recites calcium-bonded carboxymethyl cellulose, as do the patented claims (1, 7). The ratio of chitosan to carboxymethyl cellulose also overlaps.
Instant claim 5 recites a calcium ion ratio that overlaps with the patented claims (1, 7). 
Instant claim 7 recites a blood coagulation property which overlaps with the patented claims (1, 7). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1872351 by He in view of “Exploring the Factors Affecting the Solubility of Chitosan in Water” by Sogias et al.
He describes a preparation method of soluble cellulose hemostatic (bleed-checking) material.
Regarding claim 1, He describes a porous structure (sponge) comprising chitosan and a carboxymethyl cellulose-based compound (abstract). The weight ratio of chitosan to carboxymethyl cellulose is 1:2 to 1:6 (Translation p.3 paragraph 3), overlapping with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because He describes values overlapping with the claimed range.
He describes chitosan dissolved in acidic solution (abstract) but is silent as to specifically water-soluble chitosan, which is distinguished from chitosan in the art.
Sogias describes the role of different forces on solubility of chitosan in water. 
Sogias describes chitosan and mentions its wound healing properties (p.426 col 1 introduction first paragraph), consistent with He’s hemostatic area, and states that chitosan’s insolubility in aqueous solutions at pH>6 limits its use (p.426 col 1 final paragraph). Sogias states that re-acetylation can achieve aqueous solubility from pH=1 to 12 (p.427 col 1 paragraph 2). Thus it would be obvious to one of ordinary skill to use the chitosan described by Sogias where He describes chitosan in acidic aqueous solution in order to lift the limits on the use of the chitosan imposed by pH. 

Regarding claim 2, He is silent as to the density of his chitosan/carboxymethylcellulose sponge. However, He’s material must possess a density, and there is sufficient reason to expect it overlaps with the claimed range. First, the claimed range encompasses a full order of magnitude. Second, all instant examples appear to fall within the claimed range, and the comparative examples are not measured for density. 
Third, the method of preparation between the instant and He is similar- the instant describes mixing dissolved sodium carboxymethyl cellulose with dissolved chitosan followed by freezing and vacuum drying (instant p.19 Example 1). This results in an apparent density of 0.0273 g/cm3. The instant describes optional additives (e.g. claim 8). He describes mixing dissolved sodium carboxymethyl cellulose with dissolved chitosan and some additives followed by freezing and vacuum drying (p.4 Embodiment 1) to create a sponge. The ratio of chitosan and sodium carboxymethyl cellulose overlap with that claimed. Thus one of ordinary skill would reasonably expect the density of He’s modified invention to at least overlap with that claimed.

Regarding claim 3, He describes for example sodium carboxymethylcellulose (p.4 Embodiment 1). 

Regarding claims 6 and 7, although He is silent as to the specific tests instantly claimed, there is a preponderance of evidence that He’s modified material would at least overlap with the claimed range. Specifically, the method of preparation between the instant and He is similar- the instant describes mixing dissolved sodium carboxymethyl cellulose with dissolved chitosan followed by freezing and vacuum drying (instant p.19 Example 1). The instant describes optional additives (e.g. claim 8). He describes mixing dissolved sodium carboxymethyl cellulose with dissolved chitosan and some additives followed by freezing and vacuum drying (p.4 Embodiment 1) to create a sponge. The ratio of chitosan and sodium carboxymethyl cellulose overlap with that claimed.
Furthermore, the instant specification does not point to specifics which are lacking in He which also result in the claimed properties. Nor does it set forth comparative examples akin to He which do not have the claimed properties (e.g. instant Table 4 for claim 6; instant Fig.4 absorbance values for claim 7). 
Furthermore the claimed ranges only have a single endpoint, thus encompassing a broad range.

Regarding claim 8, He describes adding for example glycerol, a plasticizer (p.4 Embodiment 1, 2).

Regarding claim 9, He describes obtaining sponge i.e. foam products in the same manner as instant, via vacuum freeze-drying (p.4 Embodiment 1, 2).

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1872351 by He in view of “Exploring the Factors Affecting the Solubility of Chitosan in Water” by Sogias et al in further view of CN 104721222 by Dong et al.
He is described above.
Regarding claim 4, He describes a porous structure (sponge) comprising chitosan and a carboxymethyl cellulose-based compound (abstract). The weight ratio of chitosan to carboxymethyl cellulose is 1:2 to 1:6 (Translation p.3 paragraph 3), overlapping with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because He describes values overlapping with the claimed range.
He describes chitosan dissolved in acidic solution (abstract) but is silent as to specifically water-soluble chitosan.
Sogias describes the role of different forces on solubility of chitosan in water. 
Sogias describes chitosan and mentions its wound healing properties (p.426 col 1 introduction first paragraph), consistent with He’s hemostatic area, and states that chitosan’s insolubility in aqueous solutions at pH>6 limits its use (p.426 col 1 final paragraph). Sogias states that re-acetylation can achieve aqueous solubility from pH=1 to 12 (p.427 col 1 paragraph 2). Thus it would be obvious to one of ordinary skill to use the chitosan described by Sogias where He describes chitosan in acidic aqueous solution in order to lift the limits on the use of the chitosan imposed by pH. 
He describes sodium carboxymethylcellulose but is silent as to it being bonded with calcium.
Dong describes a wash liquid which promotes wound healing (abstract).
Dong’s wound healing liquid comprises a modified sodium carboxymethyl cellulose (abstract) in which the modification to sodium carboxymethyl cellulose is calcium (paragraph 16). This is at least somewhat ionically bonded given the charge differential between carboxymethyl cellulose (negative) and calcium ion (positive). Dong states that the calcium promotes blood clotting (paragraph 9). Therefore it would be obvious to one of ordinary skill to modify the sodium carboxymethyl cellulose in the hemostatic (bleeding-arresting agent) of He in order to promote blood clotting. 

Regarding claim 5, Dong reports the calcium content of the modified sodium carboxymethyl cellulose as 1-3% (paragraph 15). This overlaps with the claimed range. For example, in a ratio of 1 part chitosan to 3 parts carboxymethyl cellulose (within the ranges instantly claimed and disclosed by He), 3% of the carboxymethyl cellulose is 2.25 parts per 100 parts by weight of the chitosan and carboxymethyl cellulose as claimed.

Regarding claims 6 and 7, although He is silent as to the specific tests instantly claimed, there is a preponderance of evidence that He’s modified material would at least overlap with the claimed range. Specifically, the method of preparation between the instant and He is similar- the instant describes mixing dissolved sodium carboxymethyl cellulose with dissolved chitosan followed by freezing and vacuum drying (instant p.19 Example 1). This results in an apparent density of 0.0273 g/cm3. The instant describes optional additives (e.g. claim 8). He describes mixing dissolved sodium carboxymethyl cellulose with dissolved chitosan and some additives followed by freezing and vacuum drying (p.4 Embodiment 1) to create a sponge. The ratio of chitosan and sodium carboxymethyl cellulose overlap with that claimed.
Furthermore, the instant specification does not point to specifics lacking in He which result in the claimed properties. Nor does it set forth comparative examples akin to He which do not have the claimed properties (e.g. instant Table 4 absorption times for claim 6; instant Fig.4 absorbance values for claim 7).
Furthermore, the instant states that presence of calcium can made for fast fluid absorption and promotes blood coagulation (instant specification p.40 penultimate paragraph). Presence of calcium in amounts overlapping that of instant is taught by Dong (see rejection of claims 4 and 5 above). 
Furthermore the claimed ranges only have a single endpoint, thus encompassing a broad range.

Regarding claim 8, He describes adding for example glycerol, a plasticizer (p.4 Embodiment 1, 2).

Regarding claim 9, He describes obtaining sponge i.e. foam products in the same manner as instant, via vacuum freeze-drying (p.4 Embodiment 1, 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766